Citation Nr: 1635195	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  07-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for skin disability, claimed as fungus of hands.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to March 1968.  The Veteran died in December 2013.  The appellant is the Veteran's sister.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In a January 2014 decision, the Board dismissed the appeal for entitlement to service connection for skin disability due to the death of the Veteran.  However, the appellant submitted evidence within one year of the Veteran's death and a June 2016 letter notified the appellant that she met the criteria for substitution in the matter of the Veteran's appeal, which was pending at the time of his death.  See VA Fast Letter (FL) 10-30 (issued August 2010, as revised April 2013); 38 U.S.C. § 5121A.  Thereafter, the claims file was transferred to the Board for appellate consideration.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title." 38 U.S.C. § 5121A.  Therefore, the Board recognizes the appellant as the substituted claimant in this case.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2015).

An unadjudicated claim for service connection for back disability was raised by the Veteran before his death as shown by a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received by VA in September 2013.  The issue of entitlement to service connection for back disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's skin disability had its onset in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for skin disability, variously diagnosed as dermatitis, eczema, psoriasis, dermatophytosis, and onychomycosis, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Given the favorable disposition of the action herein, i.e., granting the claim for entitlement to service connection for skin disability, which is not prejudicial to the claimant, the Board need not address VA's duty to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).




Service Connection - Skin Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The record reflects evidence of a current skin disability.  The October 2013 VA medical examination report shows diagnoses of eczema and dermatophytosis.  Thus, element (1) is demonstrated.  See Shedden, supra.

With respect to element (2), evidence of an in-service disease or injury, the service medical treatment records show that the Veteran sought medical treatment for skin rash.  A June 1965 emergency room record shows that the Veteran complained of bumps between his legs.  The impression was tinea cruris.  He was prescribed Desenex ointment and powder.  An August 1966 record referenced the June 1965 entry and noted that the Veteran's symptoms continued since that time.  It was now much worse and the Veteran reportedly scratched until he bled.  On examination, the skin was thin and pale and there were no visible pustules or weeping areas.  The Veteran was prescribed Vioform and Tetracycline.  The February 1968 separation report of medical examination shows that the Veteran's skin was clinically evaluated as normal.  The report of medical history shows that the Veteran denied experiencing skin disease.  However, while the separation report of medical examination does not show that the skin was currently experiencing symptoms, the Board finds that the element of an in-service injury or disease has been met.  

With respect to element (3), a relationship between the Veteran's in-service disease and current skin disability, the record contains conflicting evidence as to etiology.

A June 1978 private medical treatment record shows diagnoses of dermatitis and psoriasis.  A July 1978 private medical treatment record shows that the Veteran complained of a rash.  

Statements received by VA in June 1986 show that the Veteran reported that he was unable to finish his studies in 1968/1969 due to his skin symptoms.  In addition, lay statements dated in 2010 indicate that the Veteran had chronic skin symptoms since 1968.

The Veteran was provided a VA medical examination in September 2008.  The claims file was reviewed.  The examination report indicated that the Veteran had been treated for dermatitis.  The Veteran reported that his skin itches in the scrotum, hands, and forearms.  The examiner indicated that no skin condition was present on examination.  

The Veteran was provided a VA medical examination in June 2011.  The claims file was reviewed.  The report shows diagnoses of onychomycosis of fingernails, both hands, and onychomycosis of fingernails, both feet.  The examiner stated that after reviewing the claims file and medical records, it was "less likely than not" that the onychomycosis was related to the skin rash in the groin.  The examiner explained that onychomycosis of nails was mainly due to yeast infection and the risk factors were diabetes, psoriasis, swimming, and old age.  

An August 2012 VA opinion indicated review of the claims file.  The examiner opined that the Veteran's skin condition was "less likely" permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge including the in-service allegations and is at least as likely as not a result of intermittent acute skin conditions such as skin fungal infection and not caused by or worsened by any service-connected disability.  

A March 2013 VA opinion noted review of the claims file.  The examiner stated that the skin showed no abnormality at separation and initial post service record was dated in 1984.  The examiner opined that it was at least as likely as not that the conditions diagnosed in 1984 were not present at discharge and represented a post-service condition unrelated to service that began greater than one year post service.  The Board assigns little probative value to the March 2013 opinion as the evidence shows treatment in 1978, earlier than the 1984 treatment referenced by the examiner as the initial treatment.  In addition, the examiner did not address the treatment received for skin during active service.

The Veteran was provided a VA medical examination in September 2013.  The examination report shows diagnoses of eczema and dermatophytosis.  The report also listed a diagnosis of folliculitis, for which the Veteran is already service connected.  Concerning history of the skin condition, the Veteran complained of a skin condition that had gone on for years.  The examiner stated that part of the difficulty in sorting the problem out was that the Veteran tended to "roll all epidermal conditions together."  The examiner explained that the Veteran had nail problems and had been diagnosed with "onychomycosis" and "xerosis/dry skin."  He was treated with Lamisil without much improvement.  He wore cotton gloves all day to prevent scratching and protect his nails.  The examiner noted that the Veteran had skin involvement in the groin and on the scrotum.  He had several bouts of what has been diagnosed as scrotal folliculitis and required antibiotics.  He reported that this started in 1967 during service and was treated with powder which did not help.  The examiner stated that the condition seemed to mostly affect the areas of the groin, the hands and nails, and the area around his nose.  The examiner stated that the Veteran's skin condition was present for years and he received many diagnoses including dermatophytosis, eczema, dermatitis, psoriasis, xerosis/dry skin, folliculitis, onychomycosis, nummular dermatitis, etc.  The examiner opined that the claimed condition was "at least as likely as not" incurred in or caused by the claimed in-service injury, event or illness.  While the examiner indicated that the condition was not caused by service, the examiner explained that the condition simply manifested at that time.  The examiner stated that it was "more likely than not" that the condition is associated with his military experience as this is when it supposedly first occurred.  The examiner explained that it would appear that the Veteran's main underlying dermatitis was due to fungal skin infection.  This can cause symptoms in the groin area, hands, feet, trunk, back, and face.  The examiner noted that the condition of the nails was also fungal in nature.  The examiner stated that the fungal condition was not something he "caught in the Army" but represented a genetic predisposition of susceptibility to these organisms.  This apparently showed up while in the service.  The examiner stated that patients with this condition will occasionally have an isolated bout and then be cured, but a more common pattern was chronicity, ongoing, relapses, for years or a lifetime.  

In this case, the Board finds that the evidence is in relative balance as to whether the Veteran's skin disability had its onset in active service.  While there are negative opinions concerning the etiology of the Veteran's skin disability, the October 2013 VA examiner explained that the Veteran's skin condition was fungal-based, it can wax and wane and it apparently began during active service.  The examiner explained that the symptoms experienced by the Veteran on his hands, feet, trunk, back, and face were fungal in nature, as was his already service-connected folliculitis of the groin, indicating that the symptoms were first experienced in the groin, which was first shown in the service medical treatment records.  Further, the Veteran is competent and credible to report witnessing skin manifestations since his service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  As the evidence is in relative balance as to whether the Veteran's current skin disability had its onset in service, the benefit-of-the-doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2015).
Service connection for a skin disability, variously diagnosed as dermatitis, eczema, psoriasis, dermatophytosis, and onychomycosis, is granted.  


ORDER

Entitlement to service connection for a skin disability, variously diagnosed as eczema, dermatitis, and dermatophytosis, is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


